          Case 2:18-cv-03024-ER Document 318 Filed 08/06/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK C. RUSSO, et al.                         :       MDL 875
                                               :
               v.                              :
                                               :
AEROJET ROCKETDYNE, INC., et al.               :       CIVIL ACTION NO. 18-3024

                                              ORDER

               AND NOW, this 5th day of August, 2020, upon consideration of Plaintiffs’

Motion to Compel Defendant Curtiss-Wright Corporation’s Tendering of a Corporate

Representative for a Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) and for Sanctions for

Spoliation of Evidence and Various Other Discovery Violations (Doc. 303) (the “Motion”),

defendant Curtiss-Wright Corporation’s opposition thereto (Doc. 310), and plaintiffs’ reply

memorandum (Doc. 313), it is hereby

                                            ORDERED

that plaintiffs’ Motion is GRANTED IN PART to the extent that defendant shall conduct a

search for: (1) the documentation that was salvaged from the dumpster by Curtiss-Wright

employee Brian T. Barrett in 1994, and (2) the list of Curtiss-Wright products that allegedly

contained asbestos referenced by Mr. Barrett in his 1997 deposition (hereinafter collectively

referred to as the “Barrett Documents”). Within ten (10) days of the date of this Order,

defendant shall submit a written report to the court and plaintiffs advising of the results of its

search. If defendant locates the Barrett Documents, defendant shall produce a copy to plaintiffs

forthwith. If defendant does not locate the Barrett Documents, defendant will provide to

plaintiffs a sworn written response explaining in detail the steps taken to search for the

documents and the results of the search.
Case 2:18-cv-03024-ER Document 318 Filed 08/06/20 Page 2 of 2




    Plaintiffs’ Motion is DENIED in all other respects.



                                         BY THE COURT:


                                         __/s/ Thomas J. Rueter_________________
                                         THOMAS J. RUETER
                                         United States Magistrate Judge




                                    2
